DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Kamlay on 3/5/2021.
The application has been amended as follows: Claims 6 and 8 should now depend on claim 1, therefore:
Claim 6 should read: “The device of claim 1, further comprising an outcoupling layer disposed in a stack with the first electrode and the second electrode.”
Claim 8 should read: “The device of claim 1, wherein at least one of the first organic emissive layer and the second organic emissive layer comprises a plurality of emissive materials.”
Allowable Subject Matter
Claims 1-2, 6-8, 13, 16-17, 53-54, 59, 64, 74-77 are allowed.
Claims 3-5, 9-12, 14-15, 18-52, 55-58, 60-63, and 65-73 are cancelled.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments further limit the claims to the layering structure of Figure 4D of the instant application.  These amendments require threshold distances for two separate enhancement layers at which a total non-radiative decay rate constant of the each organic emissive material of the two OLEDs is equal to the total .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/5/2021Examiner, Art Unit 2897